 


 HCON 34 ENR: Honoring the life of Percy Lavon Julian, a pioneer in the field of organic chemistry research and development and the first and only African American chemist to be inducted into the National Academy of Sciences.
U.S. House of Representatives
2007-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Tenth Congress of the United States of America 
At the First SessionBegun and held at the City of Washington on Thursday, the fourth day of January, two thousand and seven 
H. CON. RES. 34 
 
 
February 5, 2007 
Agreed to 
 
CONCURRENT RESOLUTION 
Honoring the life of Percy Lavon Julian, a pioneer in the field of organic chemistry research and development and the first and only African American chemist to be inducted into the National Academy of Sciences. 
 
 
Whereas Percy Julian was born on April 11, 1899, in Montgomery, Alabama, the son of a railway clerk and the first member of his family to attend college, graduating from DePauw University in 1920, receiving a M.S. degree from Harvard University in 1923 and a Ph.D. from the University of Vienna in 1931;  Whereas in 1935 Dr. Julian became the first to discover a process to synthesize physostigmine, the drug used in the treatment of glaucoma;  Whereas Dr. Julian later pioneered a commercial process to synthesize cortisone from soy beans and yams, enabling the widespread use of cortisone as an affordable treatment of arthritis;  Whereas Dr. Julian was the first African American chemist elected to the National Academy of Sciences in 1973 for his lifetime of scientific accomplishments, held over 130 patents at the time of his death in 1975, and dedicated much of his life to the advancement of African Americans in the sciences; and  Whereas Dr. Julian’s life story has been documented in the PBS NOVA film Forgotten Genius: Now, therefore, be it   That the Congress honors the life of Percy Lavon Julian, a pioneer in the field of organic chemistry research and development and the first and only African American chemist to be inducted into the National Academy of Sciences.   Clerk of the House of Representatives.Secretary of the Senate. 